Citation Nr: 1540826	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  14- 11 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (Ro) 
in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for bilateral hearing loss has been received. 

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for emphysema and chronic obstructive pulmonary disease (COPD), claimed as due to in-service Agent Orange and/or asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESSES AT HEARING ON APPEAL

Appellant, D.B. and B.P. 


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to March 1979. 

A claim for service connection for bilateral hearing loss was previously denied by the Muskogee RO in an October 2009 rating decision.  Although notified of the denial, the Veteran did not appeal.  

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2012 rating decision, issued in November 2012, in which the RO, inter alia, confirmed and continued the previous denied claim for service connection for bilateral hearing loss (reflecting a de novo adjudication of the claim).  In the same decision, the AOJ denied service connection for emphysema/COPD.  In April 2013, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2013, and the Veteran filed a substantive appeal (via a VA Form 21-4138 statement in support of claim) later that month.

In February 2014, the Veteran testified before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  A transcript of that hearing has been associated with the claims file.  

As for the characterization of the appeal, it is noted that, regardless of what the RO has done, the Board must address the question of whether new and material evidence to reopen the previously-denied claim for service connection has been received because this matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of the claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

Accordingly, given the Board's favorable disposition on the request to reopen, the Board has characterized that portion of the appeal pertaining to the Veteran's bilateral hearing loss as encompassing the first and second matters set forth on the title page.

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran has a separate, paperless, electronic Virtual VA file.  A review of the documents in Virtual VA reveals various adjudicatory documents that are either duplicative of the evidence in the VBMS file or are irrelevant to the issues on appeal.

The Board's decision reopening the claim for service connection for bilateral hearing loss is set forth below.  The claim for service connection for bilateral hearing loss, on the merits, along with the claim for service connection for emphysema and COPD, claimed as due to in-service Agent Orange and asbestos exposure is addressed in the remand following the order; this matter is being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  In an October 2009 rating decision, the AOJ denied the Veteran's claim for service connection for hearing loss.  Although notified of the denial and of his appellate rights the Veteran did not initiate an appeal, nor was new and material evidence received during the one-year period following notification of the denial, or relevant additional service records received.
 
3.  New evidence associated with the claims file since the October 2009, considered by itself or in connection with evidence previously assembled, includes new evidence that is not cumulative or redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate each claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's October 2009 denial of the claim for service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).
 
 2. As pertinent evidence received since the October 2009 denial is new and material, the criteria for reopening the claim for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

Given the favorable disposition of the Veteran's request to reopen the claim for service connection for bilateral hearing loss, the Board finds that all notification and development action needed to render a fair decision on this aspect of the appeal has been accomplished.

Under legal authority in effect at the time of the prior denial and currently, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2015). Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Service connection may also be presumed for certain chronic diseases, to include epilepsy, which are manifested to a compensable degree within a prescribed period after service (one year for other organic diseases of the nervous system).  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Impaired hearing is considered a disability for VA purposes when: the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Historically, the Board notes that the Veteran's original claim for bilateral hearing loss was denied in an October 2009 rating decision, on the basis that the there was no evidence that the claimed condition existed, or that a hearing condition would be related to service.  The evidence of record at the time of the October 2009 denial included a VA Form 21-526, Veteran's Application for Compensation and/or Pension, received in July 2009, in which the Veteran reported that his hearing loss disability began in July 1974.  Also included in the record were the Veteran's service treatment and personnel records.  Service treatment records included a February 1979 enlistment audiogram and showed that the Veteran underwent audiometric testing on multiple occasions.  Results of audiometric testing in February 1973, October 1975, June 1976, August 1977, and March 19878 did not show that the Veteran had a hearing loss disability per 38 C.F.R. § 3.385.  The Veteran's DD Form 214 showed that the Veteran's military occupational specialty (MOS) was jet engine mechanic.  

Although the Veteran was notified of the denial and his appellate rights, he did not initiate an appeal.  Moreover, no additional evidence was received within one-year following notification of the denial.  See 38 C.F.R. § 3.156(b). 

Notably, in February 2011, additional personnel records were received, and in approximately March 2011, the Veteran's complete service personnel records were associated with the record.  Duplicate copies of the service personnel records were associated in May and June 2012.  Thus, it appears that these personnel records were not associated with the record at the time of the October 2009 rating decision.  In this regard, 38 C.F.R. § 3.156(c) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i). However, the newly-associated service personnel records are not relevant to the claim for service connection for bilateral hearing loss, as they do not address whether there were any in-service hearing complaints, or any relationship between the Veteran's current bilateral hearing loss and service. Accordingly, reconsideration of the Veteran's claim under 38 C.F.R. § 3.156(c) is not warranted based upon these additional service personnel records.

As such, the RO's October 2009 denial is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Pertinent to the current appeal, the AOJ accepted the Veteran's January 2011 VA Form 21-526, Veteran's Application for Compensation and/or Pension, as a request to reopen the previously denied claim for service connection for a bilateral hearing loss.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  New evidence raises a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would trigger the Secretary's duty to provide a medical examination or opinion.  Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law , "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the prior final denial of the claim is the AOJ's October 2009 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Pertinent evidence added to the claims file since the October 2009 AOJ decision includes the transcript of the February 2014 DRO hearing, the July 2011 VA examination report, and records considered in the determination of Social Security Administration disability benefits such as: VA treatment records from Southern Nevada VA Health Care System dated from November 2010 to December 2011, and VA Medical Center (VAMC) in Fayetteville, Arkansas dated from November 2010 to May 2011 along with audiology noted from January and April 2013.  

Treatment records from the Fayetteville VAMC included a December 2010 VA audiology consult, in which the Veteran was diagnosed normal sloping to moderate-severe mixed hearing loss, bilaterally.  The Veteran denied pre and post military noise exposure.  He indicated that he was exposed to noise while in the military.  The July 2011 VA examination report documents testing results establishing current hearing loss disability (see38 C.F.R. § 3.385 (2015)), and a confirmed diagnosis of bilateral sensorineural hearing loss.  In January 2013, he was seen for complaints of increasing hearing loss, bilaterally.  

During his July 2011 VA examination, the Veteran reported that he served on active duty from 1973 to 1979 as a jet engine mechanic in the Air Force.  He reported military noise exposure form "jet engines most of the day."  

During his February 2014 DRO hearing, the Veteran reported that while working on aircrafts, he had to wear headphones that had "walkie talkies" on them and in order to communicate with the people working around him, he could not were ear plugs in his ear and communicate with others.  He reported that the noise level of the airplanes were so loud that it would vibrated him.  

As indicated, medical evidence of record at the time of the prior denial essentially indicated that the Veteran did not have a current hearing loss disability for which service connection was sought or that a hearing condition would be related to service.  Although hearing loss was previously not shown, the additional medical evidence documents a current bilateral hearing loss disability.  Moreover, the Veteran's assertions as to experiencing in-service noise exposure tend to suggest a possible nexus between any current hearing loss disability and service.

While not in any way dispositive, the above-described newly received evidence, at a minimum, triggers VA's duty to obtain an examination and/or opinion; as such, the Board finds that such evidence raises a reasonable possibility of substantiating the Veteran's service connection claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Under these circumstances, the Board concludes that the criteria for reopening the claims for service connection for hearing loss disability are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service connection for bilateral hearing loss has been received, to this extent only, the appeal is granted.


REMAND

The Board's review of the claims file reveals that further AOJ action on the reopened claim for service connection for bilateral hearing loss, as well as on the claim for service connection for emphysema and COPD, claimed as due to in-service Agent Orange and asbestos exposure is warranted.

The Veteran has not been provided a VA examination for his claimed emphysema and COPD.  Notwithstanding a VA diagnosis of COPD in July 2010, and emphysema on September 2010 CT scan, the AOJ declined to provide an examination because there was no evidence that the Veteran was exposed to asbestos or herbicides (Agent Orange) during military service.  In regards to asbestos exposure, during his February 2014 DRO hearing, the Veteran reported that he had to repair or replace the asbestos lining and padding surrounding the jet engines when they had tears or cracks in them and that he did not wear respirators during the removal process.  He also reported that there was an asbestos heat shield jacket on several fuel lines, which tore easily, particularly on "F111's d-models and the F4's".  He claimed that he would see particles floating in the air when he removed the panels in order to pull out the engine.  

As regards Agent Orange exposure, in a VA Form 21-4138, statement in support of claim, received in August 2011, the Veteran reported that he was stationed in Udorn Royal Thai Air Force Base (RTAFB) in Thailand as a jet engine mechanic on the flight line and was constantly within five to fifteen feet of the perimeter fence.  The Veteran also referred to articles he submitted regarding Operation Ranch Hand, in which aircrafts carried Agent Orange to be used in and outside the fence around the bases in Thailand.  Service personnel records show that the Veteran served in the Air Force and from February 1975 to July 1975, he was attached to the 432nd Field Maintenance Squadron at Udorn RTAFB, Thailand and worked on various types of aircrafts.  

Also, while establishing VA treatment with the Southern Nevada Health Care System (HCS) in July 2010, the Veteran had complaints of difficulty with shortness of breath usually in the morning, which started back in 1975.  Furthermore, in the April 2015 Informal Hearing Presentation, the Veteran's representative referred to several clinical visits for respiratory ailments documented in the Veteran's service treatment records.  Service treatment records reflect that the Veteran was treated in April 1975 for mild hyperventilation.  He was treated in April 1973, as well as June, September, and October 1975 for an upper respiratory infection (URI).  In August 1976, he was seen for an URI, diagnosed as bronchitis.  He underwent chest x-rays in September 1976 for a cough of one week duration, diffuse rhonchi rales, and decreased breath sounds.  The impression was somewhat limited detail due to prominent grid lines, but showed no definitive evidence of pneumonitis.  In February 1978, he presented at the ER with an acute URI and was placed on temporary major duty restrictions for 24 hours.  The Board is required to weigh all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process.  Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009); see also Ingram v. Nicholson, 21 Vet. App. 232, 256 (2007)

VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014), 38 C.F.R. § 3.159(c)(4)(i) (2015).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

Here, there is competent medical evidence of a current diagnosis of emphysema and COPD along with documented in-service treatment for multiple URI's, including bronchitis.  There are also lay contentions of seeing asbestos particles in the air while working on jet engines, being near the perimeter fence in Thailand, and that the current disability may be related to multiple respiratory problems in service, or exposure to asbestos and/or Agent Orange during that service.  Notably, medical evidence is not necessary to indicate that a disability may be related to service.  Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  Therefore, the low threshold for an examination has been met.

Notably, although emphysema and COPD are not on the list of presumptive conditions associated with exposure to Agent Orange or other herbicides, even when presumptive service connection is not appropriate, a Veteran is not precluded from establishing service connection with proof of actual direct causation.  38 C.F.R. § 3.309(e); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Though Combee concerns radiation exposure rather than herbicide exposure, it applies by extension to cases such as this one which involve herbicide exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

As regards bilateral hearing loss, the Veteran contends that he was a jet engine mechanic and exposed to jet engine noise for most of the day from 1973 to 1979, without ear plug protection, while in service and that this exposure has caused his current hearing loss.  See July 2011 VA examination report and February 2014 DRO hearing transcript.  During his July 2011 VA examination, in regards to post-service noise exposure, he reported that he was employed as a truck driver, forklift operator from 1979 to 2010.  Recreational noise exposure included motorcycling and the use of automotive and home power tools, chain saws, and gas-powered lawn equipment.  He reported recurrent ear aches.  He was hospitalized in May 2011 for pneumonia.  During his February 2014 DRO hearing, the Veteran reported that while working on the aircrafts, he could not wear ear plugs in his ear because he had to wear headphones with "walkie talkies" on them in order to communicate with the people working around him.  He reported that he could feel the vibration of the airplanes due to their noise level.  

The Veteran underwent audiological testing on multiple occasions while in service.  In February 1973, for purposes of enlistment his hearing was tested and noted to be within normal limits.  On October 1975 reference audiogram, his hearing was within normal limits.  On June 1976 hearing conservation audiogram, when compared to the prior October 1975 audiogram, the examiner noted threshold shifts of -10 at 500, 1000 and 6000 Hertz; and a +15 at 3000 Hertz on the right side; and threshold shifts of -10 at 500, and 1000 Hertz, -5 at 2000 Hertz, and +5 at 4000 Hertz in the left ear.  The record demonstration that the "+" sign represented poorer hearing and the "-" sign represented better hearing.   The Veteran's duties in noise were described as flight line engineer and that he had been in the current job for three years and four months.  Ear plugs were not issued and the Veteran wore ear muffs.  In June 1976, the Veteran was seen for complaints of a left earache for two days duration.  The assessment was eustachian blockage.  An August 1977 reference audiogram showed that his hearing was normal.  The record noted that he was previously issued ear plugs, but was not issued noise ear muffs.  

On the March 1978 hearing conservation audiogram, when compared to the prior audiogram, the examiner noted threshold shifts of +10 at 500 and 1000 Hertz; and +5 at 2000 and 3000 Hertz, on the right side.  There was a +5 threshold shift at 500 and 3000 Hertz and a -5 threshold shift at 4000 Hertz.  The Veteran's duties in noise were described as flight line maintenance and that he had been in the current job for five years and three months.  Ear plugs were reissued and the Veteran wore ear muffs.  

On July 2011 VA examination, audiometric testing revealed the Veteran had a current diagnosis of normal sloping to moderate-severe mixed hearing loss bilaterally.  

The July 2011 VA audiologist opined that the Veteran's hearing loss was less likely as not (less than 50/50 probability) related to military noise exposure.  The examiner reasoned that there was no significant threshold shift from the Veteran's enlistment to separation and that his hearing thresholds at the time of separation were normal and did not meet VA criteria for a disability per 38 C.F.R. § 3.385.  The examiner added that according to the 2002 American College of Occupational and Environmental Medicine Position Statement on Noise-Induced Hearing loss, scientific research indicates that hearing loss due to noise does not progress beyond age-related changes once the exposure to noise is discontinued.

The Board points out that service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss (38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, when testing results at the time of separation from service do not meet the requirements for establishing hearing loss under 38 C.F.R. § 3.385, service connection may still be established "by submitting evidence that the current disability is casually related to service." 

In rendering her opinion, the examiner concluded that there were no significant threshold shifts during service; however, the statement was not clear as to whether or not the examiner considered the specifically recorded + threshold shifts found during  June 1976 and March 1978 audiometric testing suggesting that the Veteran's hearing had decreased since a prior audiometric testing.  Additionally, the Veteran was seen recently by VA in January 2013 with complaints of a decrease in his hearing within the past two year.  Thus, the Board finds that the July 2011 VA examiner did not fully consider all pertinent evidence of record in making his determination that the Veteran's current hearing loss disability was not related to in-service noise exposure.

Under these circumstances, the Board finds that the evidence currently of record is inadequate to resolve the reopened claim for service connection, and that further medical opinion--based on full consideration of the Veteran's probable significant in-service noise exposure, the threshold shifts during service, the Veteran's assertions, and post-service treatment records and supported by complete, clearly stated rationale-is needed.  .

Therefore, the AOJ should arrange for the Veteran to undergo VA examinations, by appropriate medical professionals, in connection with his hearing loss as well as emphysema and COPD claims.  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in denial of his claim(s)-in particular, the reopened claims.  See 38 C.F.R. § 3.655(b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the AOJ should obtain and associate with the claims file copy(ies) of any correspondence referencing the date and time of the examination(s)-preferably, the notice(s) of examination(s)-sent to him by the pertinent VA medical facility. 

Prior to obtaining further medical information in connection with these claims, to ensure that all due process requirements are met, the AOJ should undertake appropriate action to further develop the record, to include as regards the Veteran's claimed exposures, as well as all outstanding, pertinent records (to include records of VA and private treatment).

In response to the Veteran's claim, the AOJ submitted a request to the Personnel Information Exchange System (PIES) in an attempt to verify the Veteran's exposure to Agent Orange and asbestos. 

In April 2012, the request asked for documents showing exposure to herbicides.  PIES responded that there were no records of exposure to herbicides.  However, effective June 19, 2015, VA amended its regulation governing individuals presumed to have been exposed to certain herbicides by expanding the regulation to include an additional group consisting of individuals who performed service in the Air Force or Air Force Reserve under circumstances in which they had regular and repeated contact with C-123 aircraft known to have been used to spray an herbicide agent ("Agent Orange") during the Vietnam era.  The effect of the interim final rule is that herbicide exposure will be presumed for these individuals and individuals who were exposed to herbicides during reserve service will be allowed to establish veteran status for VA purposes and eligibility for some VA benefits.  The rulemaking results from a recent decision by the Secretary to acknowledge that individuals who had regular and repeated exposure to C-123 aircraft that the Air Force used to spray herbicides in Vietnam during Operation Range Hand were exposed to Agent Orange.  Specifically, the rulemaking amended 38 C.F.R. § 3.307.  As previously mention, service personnel records showed that the Veteran served with the Air Force as a jet engine mechanic and worked on various types of aircrafts while he was stationed at Udorn RTAFB, Thailand from February 1975 to July 1975.  In light of the new amendment, further development is necessary to verify Agent Orange exposure. 

As for asbestos exposure, the February 2011 request asked for records of exposure in service or jobs the Veteran performed.  However, to date, PIES has not responded and the AOJ has not undertaken any further development.  Given the assertions with regard to in service asbestos exposure, the AOJ should also complete the development with respect to such claims set forth in the Department of Veterans Benefits, Veterans' Administration, DVB Circular 21- 8-8, Asbestos-Related Diseases (May 11, 1988); VA's Adjudication Procedure Manual, M21-MR, Part IV.ii.2.C.9 (Dec. 13, 2005) and Part IV.ii.1.H.29.a (Sept. 29, 2006). 

As regards obtaining pertinent treatment records, with respect to VA records, the claims file reflects that the Veteran has been receiving treatment from the Southern Nevada HCS and Fayetteville VA Medical Center (VAMC), and that records from these facilities dated through May 2011 are associated with the file; however, more recent records may exist.  During his February 2014 DRO hearing, the Veteran reported that he sought treatment at Fort Smith on a regular basis; however, treatment records from Fort Smith (Veterans HCS of the Ozarks) have not been associated with the claims file.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain all records of pertinent treatment from the Southern Nevada HCS, Fayetteville VAMC, and Fort Smith of the Veterans HCS of the Ozarks (since May 2011) for the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal (particularly as regards any private (non-VA) records), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) ((clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).   In this regard, in a December 2010, Attending Physician's Statement, Dr. M. Miney indicated that he treated the Veteran for COPD and noted that the Veteran also was seen by Dr. H. Dinver, a Pulmonology Specialist; however, records from these private providers have not been associated with the Veteran's file.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Fayetteville VAMC, Veterans Health Care System of the Ozarks (Fort Smith), and Southern Nevada HCS, all outstanding, pertinent records of evaluation and/or treatment of the Veteran since May 2011.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record..  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) record-to include from Drs. M. Miney and H. Dinver.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).
 
3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/ responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  Undertake appropriate action to develop evidence of the Veteran's claimed asbestos exposure before, during, and after service-consistent with VBA Manual guidelines and Dyment v. West, 13 Vet. App. 141 (1999).  Such should specifically include seeking information as to whether the Veteran's service-related job duties, assignments, or living situation involved being in the vicinity of or working with or near asbestos.

5.  Contact the JSRRC (and any other relevant facility/ies) to request detailed unit information for the 432nd Field Maintenance Squadron for the two-month periods from February 1975 to March 1975 and from April 1975 to May 1975 located at Udorn RTAFB in Thailand to determine the location of the unit within the airfield.  Appropriate action should also be undertaken to determine whether the Veteran's MOS of jet engine mechanic required regular contact with the base perimeter and regular and repeated contact with C-123 aircraft known to have been used to spray an herbicide agent during these time periods. 

Any additional action necessary for verification of herbicide exposure, to include follow-up action requested by the contacted entity, should be accomplished. All requests and responses received should be associated with the claims file.

If the search for corroborating information/records leads to negative results, notify the Veteran and afford him the opportunity to respond.  

Clearly document for the record the results of attempted herbicide exposure verification.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination for respiratory disease including emphysema and COPD, by an appropriate physician. 

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum/examination report must reflect full consideration of the Veteran's documented medical history and assertions.  

The examiner should clearly identify any current respiratory disability(ies), to include COPD and emphysema, currently present, or validly diagnosed at any point pertinent to the claim for service connection on appeal (even if currently asymptomatic or resolved).

Then, with respect to each such diagnosed disability, the examiner should provide a medical opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability had its onset during service (including documented in-service treatment for multiple URIs and bronchitis), or is otherwise medically-related to service, to include as a result of asbestos and/or Agent Orange exposure therein..

In rendering the requested opinion, the physician must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions-to include competent assertions as to the nature and onset of symptoms (to include in-service respiratory ailments), as well as continuity of symptoms since service.  

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached.

7.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA audiology examination by an appropriate professional (physician or audiologist). 

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum/examination report must reflect full consideration of the Veteran's documented medical history and assertions.  

The examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss had its onset in or is otherwise medically-related to in-service injury or disease-to specifically include alleged in-service noise exposure. 

In rendering the requested opinion, the audiologist must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions-to include competent assertions as to in-service noise exposure and as to the nature, onset and continuity of symptoms of diminished hearing.  The examiner must also discuss the significance (if any) of the threshold shifts in the Veteran's hearing, noted in June 1976 and March 1978. 

All examination findings/testing results,  along with complete, clearly-stated rationale for the conclusions reached, must be provided.

8.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file copy(ies) of any correspondence referencing the date and time of the examination(s)-preferably, the notice(s) of examination(s)sent to him by the pertinent VA medical facility. 

9.  To help avoid a future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).
 
10.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims remaining on appeal.

If the Veteran fails, without good cause, to report to the  examination scheduled in connection with the reopened claim, in adjudicating that claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.
 
Otherwise, adjudicate each claim in light of all pertinent evidence (to include all evidence added to the claims file since the last adjudication) and all legal authority.

11.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


